--------------------------------------------------------------------------------

 
Exhibit 10.1



AMENDED AND RESTATED
AGREEMENT FOR THE TRANSFER AND ASSUMPTION OF OBLIGATIONS
UNDER THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENTS
 
THIS AMENDED AND RESTATED AGREEMENT FOR THE TRANSFER AND ASSUMPTION OF
OBLIGATIONS UNDER THE SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENTS
(“Agreement”) is made and entered into as of January 12, 2017  (the “Execution
Date”), by and among: AIT THERAPEUTICS, INC., a Delaware corporation (“Parent”);
and ADVANCED INHALATION THERAPIES (AIT) Ltd., an Israeli corporation (the
“Company”).
 
Recitals
 
A.          The parties hereto are parties an Agreement for the Transfer and
Assumption of Obligations Under the Securities and Purchase and Registration
Rights Agreements dated January 9, 2017 at 2:30 pm Eastern Standard Time (the
“Prior Agreement”).  This Agreement amends and restates the Prior Agreement in
all respects and replaces it in full.
 
B.          The Company is a party to that certain Securities Purchase and
Registration Rights Agreement dated December 29, 2016, as amended (the “SPA”),
with a number of investors (the “Investors”) investing approximately $10 Million
(the “Financing”) in connection with the closing of a merger transaction set
forth in that certain Agreement and Plan of Merger and Reorganization entered
into by and between Parent, Company, and Red Maple Ltd., an Israeli corporation
dated December 29, 2016, as amended by that certain Amendment No. 1 between
Parent and Company dated January 12, 2017, under which the Company will become a
wholly-owned subsidiary of Parent (the “Merger Agreement”).
 
C.          Under the terms of the SPAs, the Investors are acquiring Ordinary
Shares and warrants to purchase Ordinary Shares of the Company immediately prior
to the Effective Time under the Merger Agreement, which Ordinary Shares and
warrants will be exchanged for shares of common stock of Parent (the “Parent
Common Shares”) and warrants to purchase shares of common stock of Parent (the
“Parent Warrants”), respectively.
 
D.          Under the SPA, one of the conditions to the consummation by the
Investors of the Financing (the “Financing Closing”) is that Parent has assumed
all the Company’s post-closing obligations under the SPA and the warrants issued
thereunder (the “Company Warrants”).
 
E.          The Company has determined that it is advisable and in the best
interest of its shareholders to assign all its rights and transfer all its
obligations under the SPA to Parent; and Parent has determined that it is
advisable and in the best interests of its shareholders to accept such
assignment and transfer.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual consents and undertakings
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:



 
1.
Assignment and Assumption. Subject to the condition precedent in Section 2
herein, the Company does hereby assign, transfer and convey to Parent, and
Parent does hereby accept and assume, all of the Company’s rights and
obligations, whether accrued as of the date hereof or hereafter arising, under
the SPA.

 

--------------------------------------------------------------------------------


 

 
2.
Condition Precedent. This Agreement shall become effective immediately upon the
Effective Time of the Merger Agreement (which shall occur immediately following
the Financing Closing), as  set forth on the Merger Agreement (the “Effective
Date”).


 

 
3.
Representation and Warranty of Parent.  Parent represents and warrants, as of
the Effective Date, as follows:

 
a.
Parent has full power and authority, and has obtained all necessary consents and
approvals to enter into this Agreement and to exercise its rights and perform
its obligations hereunder, and all corporate and other actions required to
authorize its execution of this Agreement and the performance of its obligations
hereunder have been duly taken.

 
b.
The Merger Agreement, as amended, and the Amendment No. 1 to the Merger
Agreement are in full force and effect and enforceable against Parent.

 
c.
When issued, the Parent Common Shares and the Parent Warrants issued to the
Investors upon submission of their Ordinary Shares of the Company and Company
Warrants by the Company, and the Parent Common Shares issued to the Investors
upon exercise of the Parent Warrants, will be duly authorized and validly
issued, and (other than in the case of the Parent Warrants) fully paid and
non-assessable.


 
d.
When issued, the Parent Warrants will be duly executed and delivered by, and
will binding on, and enforceable against, Parent.

 
4.
Representations and Warranty of the Company.  The Company represents and
warrants, as of the Effective Date, as follows:

 
a.
The Company has full power and authority, and has obtained all necessary
consents and approvals to enter into this Agreement and to exercise its rights
and perform its obligations hereunder, and all corporate and other actions
required to authorize its execution of this Agreement and the performance of its
obligations hereunder have been duly taken.

 
b.
The Merger Agreement, as amended, and the Amendment No. 1 to the Merger
Agreement are in full force and effect and enforceable against the Company.

 
c.
When issued, the Ordinary Shares of the Company and Company Warrants issued by
the Company to the Investors will be duly authorized, validly issued, fully paid
and non-assessable.

 
d.
 When issued, the Company Warrants issued by the Company will be duly executed
and delivered and will binding on, and enforceable against Company.

 
5.
Obligations of the Company. Other than as specifically provided herein, the
provisions of this Agreement shall not be construed, interpreted or applied as
releasing or restricting the obligations of the Company under the SPAs.




--------------------------------------------------------------------------------

 

6.
Miscellaneous.

 

a.
Parent shall do, execute and perform and to procure to be done, executed and
performed all such further acts, deeds, documents and things as the Investors
under the SPA may require from time to time to effectively assign, transfer and
convey all of the Company’s rights and obligations, whether accrued as of the
date hereof or hereafter arising, under the SPA and the Warrants, and otherwise
to give to the Investors the full benefit of this Agreement, the SPA and the
Warrants.

 

b.
This Agreement shall be governed by and construed under the laws of the State of
New York, without regard to principles of conflicts of law thereunder.

 

c.
If any provision or part of a provision of this Agreement or its application to
any party hereto shall be, or be found by any authority of competent
jurisdiction to be, invalid or unenforceable, such invalidity or
unenforceability shall not affect the other provisions or parts of such
provisions of this Agreement, all of which shall remain in full force and
effect.

 

d.
This Agreement may be executed in one or more counterparts, and by the different
parties in separate counterparts, each of which when executed shall be deemed to
be an original but all of which taken together shall constitute one and the same
instrument.

 

e.
This Agreement may not be amended, modified or supplemented, except in a writing
signed by each of the parties hereto.

 

f.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  The Investors are intended
third party beneficiaries of this Agreement, entitled to the enforce this
Agreement as if parties hereto.




g.
This Agreement and any agreement, document or instrument attached hereto or
referred to herein among the parties hereto integrate all the terms and
conditions mentioned herein or incidental hereto and supersede all oral
negotiations and prior writings in respect of the subject matter hereof. In the
event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document

 
[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Agreement
for the Transfer and Assumption of Obligations Under the Securities and Purchase
and Registration Rights Agreements to be executed as of the Execution Date.
 
 
Ait Therapeutics, Inc.
 
By:      ______________________________              
Name: Jason Lane
Title:    Chief Executive Officer




Advanced Inhalation Therapies (AIT) Ltd.
 
By:      ______________________________
Name:  Amir Avniel
Title:    Chief Executive Officer




--------------------------------------------------------------------------------

 


 


 